IN THE SUPREME COURT OF THE STATE OF DELAWARE

     MALIK THOMAS,                               §
                                                 §   No. 381, 2019
            Defendant Below,                     §
            Appellant,                           §
                                                 §
            v.                                   §   Court Below–Superior Court
                                                 §   of the State of Delaware
     STATE OF DELAWARE,                          §
                                                 §   Cr. ID No. 1605008552
            Plaintiff Below,                     §
            Appellee.                            §


                                 Submitted: October 9, 2019
                                  Decided: October 10, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                               ORDER

          Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

          (1)     On August 28. 2019, the Court received Malik Thomas’ notice of

appeal from a July 16, 2019 Superior Court order denying his motion for

postconviction relief. To be timely filed, the notice of appeal had to be received by

the Clerk or a Deputy Clerk in any county on or before August 15, 2019.1




1
    Del. Supr. Ct. R. 6(a)(iv); Del. Supr. Ct. R. 10(a); Del. Supr. Ct. R. 11(a).
          (2)    The Chief Deputy Clerk issued a notice directing Thomas to show cause

why his appeal should not be dismissed as untimely. Thomas filed a response to the

notice to show cause, stating that he had trouble accessing the law library at the out-

of-state prison where he is being held and that the law library did not maintain

relevant Delaware case law. Thomas also informed the Court that he gave the notice

of appeal to prison officials to place in the mail “on the 30th day.”2

          (3)    Time is a jurisdictional requirement.3 A notice of appeal must be

received by the Court within the applicable time period to be effective.4 Unless an

appellant can demonstrate that the failure to file a timely notice of appeal is

attributable to court-related personnel, the appeal cannot be considered.5 It is

undisputed that Thomas’ notice of appeal was received by the Court after the thirty-

day deadline. Delaware has declined to adopt the prison mailbox rule, wherein a pro

se prisoner’s notice of appeal is deemed “filed” at the moment it is delivered to

prison authorities for forwarding to the Court.6


2
 Thomas indicates in his response to the notice to show cause that the “30th day” was July 16.
But in his notice of appeal, Thomas wrote, “I gave the prison officials my legal documents under
mail box rule. 8-16-19.” In light of Thomas’ initial representation, the fact that the Superior
Court’s decision is dated July 16, and the fact that the notice of appeal was docketed with the Court
on August 28, we conclude Thomas gave his notice of appeal to prison officials on August 16. In
any event, and as discussed infra, the date the notice was given to prison officials is immaterial.
3
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
4
    Del. Supr. Ct. R. 10(a).
5
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).
6
    Smith v. State, 47 A.3d 481, 483-87 (Del. 2012).


                                                   2
      (4)    There is nothing in the record to reflect that Thomas’ failure to file a

timely notice of appeal is attributable to court-related personnel. Consequently, this

case does not fall within the exception to the general rule that mandates the timely

filing of a notice of appeal. Thus, the Court concludes that the appeal must be

dismissed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice




                                          3